— In a proceeding pursuant to CPLR article 78 to review a determination of the Rye City Planning Commission dated May 12, 1987, which, after a hearing, granted final approval of a proposed subdivision plan, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Walsh, J.), entered February 25, 1988, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
*466On this appeal, the petitioner challenges the propriety of the final approval granted for a neighbor’s subdivision of her 2.3-acre parcel of land into four lots.
Our review of the record indicates that the Planning Commission properly considered the criteria enunciated in 6 NYCRR 617.11 (a) (l)-(ll), prior to determining that the proposed subdivision would not result in a significant adverse impact on the environment as mandated by the State Environmental Quality Review Act (ECL art 8 [SEQRA]). Its determination of nonsignificance was neither arbitrary nor capricious, but based upon substantial evidence in the record. The Planning Commission, after a "hard look”, arrived at its determination following careful identification and study of potentially troublesome areas as evidenced by, inter alia, its lengthy list of conditions upon which final approval of the projéct was contingent (see, e.g., Southampton Assn. v Planning Bd., 109 AD2d 204, 209).
We have considered the petitioner’s remaining contentions and find them to be without merit. Lawrence, J. P., Rubin, Balletta and Rosenblatt, JJ., concur.